ADETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28, 2022 has been entered.
 
Acknowledgments and Response to Remarks
This action is issued in response to the request for continued examination and the amendment filed on November 28, 2022.  Claims 1-5, 7-11 and 21-30 are currently pending and have been fully examined. Claims 6 and 12-20 are cancelled by Applicant. 
With respect to the 112(b) rejections, Applicant’s amendment overcome the rejection of claims 1, 21, and 27. 
With respect to the 103 rejections, Applicant’s amendments and remarks were fully considered but are moot in light of new grounds of rejection.

Claim Interpretation
The term “wallet address” in the claims is interpreted as “public key,” or generally an encryption key
According to Applicant’s Specification ([0069]):
… ss public keys can be shared freely, public keys generally function as “wallet addresses” that are associated with a private key. In this regard, digital assets or other units of value (e.g., Bitcoin) can be “transmitted” from one wallet address (e.g., a public key of a sender) to another wallet address (e.g., a public key of a receiver). In actuality, however, the transmission of a digital asset or unit of value is not a physical transfer, but is represented as a record of transfer from one wallet address to another that, if validated, is recorded onto the blockchain. The record is not finalized (i.e., added to the Blockchain), however, until the transfer is validated by a consensus of nodes. .

Therefore, based on the description of “wallet address” in paragraph [0069] of the instant Application, the term “wallet address” is interpreted as “public key.”  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 2 and 22, the claims recite “generating a request to transfer the digital token to the recipient wallet address, the request including a digital signature of the first device, wherein the request is communicated to a distributed ledger network associated with the digital token.” However, the claims depend from claims 1 and 21, respectively, and claims 1 and 21 recite “transferring, by the sender device, a digital token from a sender wallet address associated with the sender device to the recipient wallet address ...” Incorporating the limitations of claim1 (21) to dependent claim 2 (22). The claim limitation implies that in the claim process both of the steps of “transferring a digital token” and  “generating a request to transfer the digital token” are performed. 
According to the Specification the “transferring a digital token” and  “generating a request to transfer the digital token”  are disclosed as alternate embodiments: 
…in some embodiments, the request to transfer the asset may be initiated via the transferor computing device and/or the transferee device. For example, the transferor computing device may communicate a request to transfer the asset to a remote computing device (e.g., computing node 100 and/or computing device 110). Similarly, the transferee computing device may communicate a request to transfer the asset to a remote computing device (e.g., computing node 100 and/or computing device 110). Based on the transferee's request, the transferor's request, and/or the combination thereof, the transaction may be verified and executed, as described in more detail below. (PGPub [0073])

…the token/coin may be transferred from a first address 712 to a second address 722 using a single temporary digital address (e.g., a sender temporary address 714 or recipient temporary address 716). Accordingly, the token/coin may be transferred through a particular transaction stream. In a first transaction stream 724, the token/coin may be transferred through the sender temporary address 714. The token/coin may also follow a second transaction stream 726, in which the token/coin may be transferred through the recipient temporary address 716. A third transaction stream 728 is also contemplated in which the token/coin is transferred between both the sender temporary address 714 and the recipient temporary address 716. (PGPub [0135])

The examiner notes that performing the alternate embodiment “generating a request to transfer the digital token” in the dependent claim, contradicts the “transferring a digital token” in the independent claim. Therefore, c recitations of claims 2 and 22 lack support in the Specification.
Dependent claims 3 and 23 are also rejected for incorporating the limitations of the rejected claims 2 and 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1, 4-5, 7-11, and 21, 24-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US Patent No. 7,512,989),  in view of Mueller (US Patent Publication No. 2017/0091699), further in view of Shashwat et al. (Nearby-Friend Discovery Protocol for Multiple Users-2009).
With respect to claims 1, 21 and 27, Scott teaches:
receiving, by a sender device, …encrypted data… and a recipient … address communicated from a recipient device, (receiving device receives encrypted data: Col. 7 ll. 17-32, Col. 13 ll. 52-62)  
the …encrypted data… and the recipient … address being associated with the recipient device, (data originator device encrypts data: Col. 3 ll. 32-57, Col. 5 l. 62-Col. 6 l. 35)
wherein the recipient device is configured to generate the …encrypted data… based on …the recipient …address and a first set of location parameters that corresponds to a recipient device physical location; (encryption using a location identity attribute and a key: Col. 6 ll. 8-57, Col. 7 ll. 3-32)
receiving, by the sender device, a set of signals at a sender device physical location; (GPS signals associated with device location: Col. 9 ll. 4-20)
detecting, by the sender device, a second set of location parameters based on the received set of signals, the second set of location parameters corresponding to the sender device physical location; (generate location value based on the geographic position: Col. 6 ll. 36-57, Col. 7 ll. 33-47, Col. 9 ll. 5-32)
determining, by the sender device, that the …data… corresponds to the recipient …data… received from the recipient device; (Col. 6 ll. 8-35, Col. 7 ll. 17-47) 
In addition, with respect to claim 21, Scott teaches:
one or more computer storage media storing computer-usable instructions that, when used by a first device, cause the first device to perform operations… (Col. 4 l. 49-Col. 5 l. 8)
In addition, with respect to claim 27, Scott teaches:
a computerized system, comprising a receiving device and a sending device…(FIG. 1, FIG. 7)
The examiner notes that the claim recitations “receiving device to detect…,” “sending device to receive…" of claim 27 indicate intended use of each device and do not particularly recite the functionality of the device. Therefore, the claim recitations do not further limit the scope of the claim.
Scott does not explicitly teach:
recipient hash
wallet address
the recipient device is configured to generate the recipient hash with a hash function based on each of the recipient wallet address and a first set of location parameters that corresponds to a recipient device physical location;
generating, by the sender device, a hash value with the hash function based on the recipient wallet address and the second set of location parameters;
transferring, by the sender device, a digital token from a sender wallet address associated with the sender device to the recipient wallet address based on the determination that the hash value corresponds to the received recipient hash.
However, Mueller teaches:
recipient hash (mobile device implements a hash code using a hash function: [0054])
Wallet address (public key: [0093])
transferring, by the sender device, a digital token from a sender … address associated with the sender device to the recipient … address based on the determination that the hash value corresponds to the received recipient hash. ([0055]-[0061], verify that the input data maps to the hash value: [0062], [0093])
In addition, Mueller teaches:
detecting, by the sender device, a second set of location parameters based on the received set of signals, the second set of location parameters corresponding to the sender device physical location ; ([0041]-[0042], [0048], [0075], Claim 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the physical proximity verification as taught by Scott, with the location based asset transfer as taught by Mueller, in order to authenticate communication between a sender and a receiver based on their locations. (Mueller: Abstract, [0016]-[0019])
Scott and Mueller do not explicitly teach:
the recipient device is configured to generate the recipient hash with a hash function based on each of the recipient wallet address and a first set of location parameters that corresponds to a recipient device physical location;
generating, by the sender device, a hash value with the hash function based on the recipient wallet address and the second set of location parameters;
However, Shashwat et al. teach:
the recipient device is configured to generate the recipient hash with a hash function based on each of the recipient wallet address and a first set of location parameters that corresponds to a recipient device physical location; (Page 239, Col. 2, section B)
generating, by the sender device, a hash value with the hash function based on the recipient wallet address and the second set of location parameters; (Page 239, Col. 2, section B)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for authenticating communications based on physical proximity verification, as taught by Scott and Mueller et al, with the nearby discovery protocol using hash generation based on physical location,  as taught by Shashwat et al., in order to determine proximity between a sender and a receiver using a location based hash. (Shashwat et al.: Abstract, Introduction)
With respect to claims 4, 24 and 29, Scott, Mueller, and Shashwat et al. teach the limitations of claims 1, 21 and 27.
Moreover, Mueller teaches:
wherein the recipient device is further configured to generate the recipient hash based on the first set of location parameters, the hash function, and the recipient wallet address. ([0056]-[0062], [0093], Claim 14)
The examiner notes that the claim recitation of claim 29 “receiving device further to generate…,” indicate intended use of the device and does not particularly recite the functionality of the device. Therefore, the claim recitation does not further limit the scope of the claim.
With respect to claim 5, 25 and 30, Scott, Mueller, and Shashwat et al. teach the limitations of claims 4, 24 and 27.
Moreover, Mueller teaches:
wherein the recipient hash is generated based on the first set of location parameters being utilized to salt the hash function for hashing the recipient wallet address. ([0056]-[0062], [0093], Claim 14)
In addition, Shashwat et al. teach:
…parameters being utilized to salt the hash function for hashing the recipient data (Page 239, Col. 2, section B)
The examiner notes that the claim recitation of claim 30 “sending device further to generate…,” indicate intended use of the device and does not particularly recite the functionality of the device. Therefore, the claim recitation does not further limit the scope of the claim.
With respect to claim 7, Scott, Mueller, and Shashwat et al. teach the limitations of claim 1.
Moreover, Scott teaches:
the signals include at least one of optical signals, GPS signals, Wi-Fi signals, Bluetooth signals, and radio tower signals. (Col. 5 ll. 9-35, Col. 7 ll. 33-47, Col. 9 ll. 5-20)
In addition, Mueller teaches:
the signals include at least one of optical signals, GPS signals, Wi-Fi signals, Bluetooth signals, and radio tower signals. ([0041]-[0042], [0048], [0075], Claim 4)
With respect to claims 8 and 26, Scott, Mueller, and Shashwat et al. teach the limitations of claims 1 and 21.
Moreover, Mueller teaches:
the digital token corresponds to a unique identifier associated with a physical asset. ([0055], [0061], [0103]-[0104], Claim 1)
With respect to claim 9, Scott, Mueller, and Shashwat et al. teach the limitations of claim 8.
Moreover, Mueller teaches:
the transfer of the digital token corresponds to a physical transfer of the physical asset. ([0055], [0061], [0103]-[0104], Claim 1)
With respect to claim 10, Scott, Mueller, and Shashwat et al. teach the limitations of claim 1.
	Moreover, Mueller teaches:
each of the recipient … address and the recipient hash is received via at least one of a QR code, a wireless signal, an NFC signal, or a RFID signal communicated from the recipient device. ([0048], [0063]-[0064], [0075]-[0076], [0078], [0085], [0093]) 
In addition, Wilkins et al. teach asset redemption based on wallet address, ([0038], [0054], [0059]-[0066])
With respect to claim 11, Scott, Mueller, and Shashwat et al. teach the limitations of claim 1.
	Moreover, Mueller teaches:
wherein the request includes an indication that hash value corresponds to the received recipient hash. ([0055]-[0062], [0093])

Claims  2-3, 22-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US Patent No. 7,512,989),  in view of Mueller (US Patent Publication No. 2017/0091699), further in view of Shashwat et al. (Nearby-Friend Discovery Protocol for Multiple Users-2009), further in view of Wilkins et al. (US Patent Publication No. 2017/0109744)
With respect to claims 2, 22 and 28, Scott, Mueller, and Shashwat et al. teach the limitations of claims 1, 21 and 27.
Moreover, Mueller teaches:
based on the determination that the hash value corresponds to the recipient hash, ([0052]-[0053])
generating, by the sender device, a request to transfer the digital token to the recipient wallet address, the request including a digital signature of the sender device, (public-private key pair (i.e., digital signature): [0055]-[0062], [0093], Claim 15)
Scott, Mueller, and Shashwat et al. do not explicitly teach:
wherein the request is communicated to a distributed ledger network associated with the digital token.
However, Wilkins et al. teach:
wherein the request is communicated to a distributed ledger network associated with the digital token.(FIG. 1, [0069], [0078])
The examiner notes that the claim recitation of claim 28 “sending device further to generate…,” indicate intended use of the device and does not particularly recite the functionality of the device. Therefore, the claim recitation does not further limit the scope of the claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for authenticating communications based on physical proximity, as taught by Scott, Mueller and Shashwat et al, with the asset transfer via a distributed ledger, as taught by Wilkins et al., in order to communicate a transfer request to the ledger. (Wilkins et al.: Abstract, [0006])
With respect to claims 3 and 23, Scott, Mueller, Shashwat et al. and Wilkins et al. teach the limitations of claims 2 and 22.
Moreover, Mueller teaches:
the digital token is transferred based further on the authenticated digital signature. ([0093])
In addition, Wilkins et al. teach:
digital token is transferred based further on the digital signature. ([0024]-[0038], [0046]-[0049], [0059]-[0069])  
wherein the distributed ledger network is configured to authenticate the digital signature. ([0066])
The examiner notes that with respect to claim 23, the claim recitation “wherein the distributed ledger network is configured to authenticate the digital signature” describes a feature of a distributed ledger which is outside the scope of the claim, as the claim is directed to a media of claim 21. Therefore, this claim recitation does not further limit the scope of claim 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ye et al. (“Private and Flexible Proximity Detection based on Geohash”, IEEE 2017.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        
                                                                                                                                                                                     /STEVEN S KIM/Primary Examiner, Art Unit 3685